Citation Nr: 0400584	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear 
disability.

2.  Entitlement to service connection for right ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from December 4, 
1950, to February 10, 1951. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for hearing loss.  

In June 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.  
In October 1952, the Board denied the veteran's claim for 
entitlement to service connection by aggravation for otitis 
media, bilateral.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the veteran has ear conditions that involve 
both infections of and drainage from the right ear, as well 
as hearing loss in both ears.  In May 2000, the veteran was 
diagnosed with mild to profound sensorineural hearing loss of 
the left ear, and moderate to profound mixed hearing loss of 
the right ear.  In 1998, the veteran was also treated for 
cholesteatoma of the right ear, which was associated with 
chronic drainage and hearing loss.  He indicated during his 
July 2003 hearing that he was exposed to the noise of 
ammunitions fire during service.  The veteran's DD-214 
indicated that he was assigned to the 42d Armored Infantry 
Battalion.  

Furthermore, in March 1952, Dr. B. C. indicated that the 
veteran's right ear had been draining off and on since 
childhood, and that drainage was always worse when he had an 
attack of upper respiratory infection.  Service medical 
records from January 1951 showed that the veteran was treated 
for discharge from his right ear.  In a June 1952 statement, 
the veteran indicated that he suffered pain in both his ears, 
following continual exposure to damp and cold weather in 
January 1951 during his military service.  

However, the veteran has not been given a VA examination in 
this case that has addressed whether any current ear 
disorders are the result of injury or acoustic trauma 
incurred directly in service, or whether the veteran's pre-
existing right ear condition increased in severity in service 
and, if so, whether the increase was beyond the natural 
progress of the disorder.  Therefore, the RO should arrange 
for a VA examiner to examine the veteran and comment on 
whether any current right or left ear conditions are related 
to service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA audiological examination, for both 
ears.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in conjunction with the 
examination.  The veteran's hearing 
acuity at puretone thresholds of 1000, 
2000, 3000 and 4000 Hertz should be 
noted, as well as his speech recognition 
percentages under the Maryland CNC test.

2.  The veteran should be examined to 
determine the nature and etiology of all 
ear disorders that might be present, to 
include consideration of the veteran's 
history of ear drainage and possible 
balance problems.

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
ear, the veteran currently has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current ear disorder is the result 
of an injury or acoustic trauma 
incurred in service.

d.  What ear disorders did the 
veteran have when he started active 
duty on December 4, 1950?  (Please 
list the diagnoses in the most 
precise medical terms feasible, for 
each ear.)
 
e.  What ear disorders did the 
veteran have at the end of his 
active service on February 10, 1951?  
(Please list the diagnoses in the 
most precise medical terms feasible, 
for each ear.)

f.  If any of the disorders that the 
veteran had on December 4, 1950, 
were the same disorders that the 
veteran had on February 10, 1951, 
based on medical analysis of the 
entire record, respond to each of 
the following questions: (1) Was 
there an increase in the severity of 
disability during this time; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  Following completion of the 
development specified above, the RO should 
re-adjudicate the veteran's claim of 
service connection for left ear 
disability, and claim of service 
connection for right ear disability.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
should be furnished a Supplemental 
Statement of the Case regarding 
entitlement to service connection for left 
ear disability and service connection for 
right ear disability which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




